DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta et al (US 2015/0174748), hereinafter Furuta.

Regarding claim 1, Furuta discloses a driving tool (Fig. 1, item 100), including a pressure accumulator (Fig. 3, item 121, 121a) which accumulates a compressible gas (Para. 0043), a striking part (Fig. 3, item 25) which operates in a first direction (Fig. 3, striking part 25 moves in the up/down direction to strike nails) (Para. 0043) to strike a fastener with a pressure of the compressible gas (Para. 0043), and a driving part (Fig. 3, item 23) which operates the striking part in a second direction opposite to the first direction (Para. 0061-0062, after the striking part 25 strikes the nail, the driving part 23 is returned to the initial position by the pressure of the compressible gas) to increase a pressure of the pressure accumulator (Para. 0061-0062), the driving tool comprising:
a pressure chamber (Fig. 3, item 131a), capable of accommodating the compressible gas to be supplied to the pressure accumulator (Para. 0046);
a casing (Fig. 3, item 101), configured to form the pressure accumulator and the pressure chamber (Para. 0039) (Fig. 3, pressure accumulator 121 and pressure chamber 131a are housed within casing 101);
a movable member (Fig. 3, item 133), provided in the casing and capable of being operated to reduce a volume of the pressure chamber (Para. 0046, the volume of a compression chamber 131 a in the compression cylinder 131 is changed by the sliding movement of the compression piston 133 in the vertical direction); and
a switching valve (Fig. 3, item 137), capable of opening and closing a connection between the pressure chamber and the pressure accumulator (Para. 0054, valve 137 moves in the forward-rear direction to open and close air passage 135),
wherein the movable member is configured to be movable in a direction intersecting the first direction (Fig. 3, movable member 133 moves in the left-right direction and striking part 125 moves in the up-down direction). 

Regarding claim 2, Furuta discloses the driving tool wherein the movable member is capable of being operated in a third direction (Fig. 3, third direction is to the left, decreasing the volume of pressure chamber 131a) in which the volume of the pressure chamber is reduced (Para. 0046, 0061), and in a fourth direction which is opposite to the third direction (Fig. 3, fourth direction is to the right, increasing the volume of pressure chamber 131a) and in which the volume of the pressure chamber is increased (Para. 0046, 0062), and
the driving tool further comprises:
a first operating state (Para. 0061) in which the movable member operates in the third direction (Para. 0061), and the switching valve opens the connection between the pressure chamber and the pressure accumulator (Para. 0061, compression chamber 131a is compressed to a minimum and valve 137 is opened so that pressure chamber 131a and pressure accumulator 121a are in communication); and
a second operating state (Para. 0062) in which the movable member operates in the fourth direction, and the switching valve closes the connection between the pressure chamber and the pressure accumulator (Para. 0062, while pressure is reduced in pressure chamber 131a and movable member 133 is moved in the right direction, valve 137 closes and cuts off communication between pressure chamber 131a and pressure accumulator 121a).
 
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record fails to disclose, teach, or fairly suggest a driving tool comprising a pressure accumulator, a pressure chamber supplying compressible gas to the pressure accumulator, a movable member which reduces the volume of the pressure chamber and is movable in a direction intersecting the direction of motion of a striking part, and a switching valve having a valve body which opens and closes the connection between the pressure chamber and the pressure accumulator and is operable in a first operating state such that the valve body opens the connection by moving the movable member in the third direction into contact with the valve body and a second operating state such that the valve body closes the connection by moving the movable member in the fourth direction to be separate from the valve body.  
The prior art of record that comes closest to teaching these limitations is Furuta (US 2015/0174748) and Pomeroy (US 2015/0053736).  Furuta teaches a driving tool comprising a pressure accumulator, a pressure chamber supplying compressible gas to the pressure accumulator, a movable member which reduces the volume of the pressure chamber and is movable in a direction intersecting the direction of motion of a striking part, and a switching valve having a valve body.  However, Furuta fails to teach the switching valve having a valve body which opens and closes the connection between the pressure chamber and the pressure accumulator and is operable in a first operating state such that the valve body opens the connection by moving the movable member in the third direction into contact with the valve body and a second operating state such that the valve body closes the connection by moving the movable member in the fourth direction to be separate from the valve body.  Pomeroy teaches a driving tool comprising a pressure accumulator, a pressure chamber supplying compressible gas to the pressure accumulator, a movable member which reduces the volume of the pressure chamber, and a switching valve having a valve body.  However, Pomeroy fails to teach the movable member is movable in a direction intersecting the direction of motion of a striking part the switching valve having a valve body which opens and closes the connection between the pressure chamber and the pressure accumulator and is operable in a first operating state such that the valve body opens the connection by moving the movable member in the third direction into contact with the valve body and a second operating state such that the valve body closes the connection by moving the movable member in the fourth direction to be separate from the valve body.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claim 4, claim 4 would be allowable because claim 4 contains the allowable subject matter of claim 3. 

Regarding claim 5, the prior art of record fails to disclose, teach, or fairly suggest a driving tool comprising a pressure accumulator, a pressure chamber supplying compressible gas to the pressure accumulator, a movable member which reduces the volume of the pressure chamber and is movable in a direction intersecting the direction of motion of a striking part, a switching valve, and an auxiliary passage which connects the pressure chamber and an outside of the casing is provided, wherein the movable member closes the auxiliary passage by operating in the third direction and opens the auxiliary passage by operating in the fourth direction.  
The prior art of record that comes closest to teaching these limitations is Furuta (US 2015/0174748) and Pomeroy (US 2015/0053736).  Furuta teaches a driving tool comprising a pressure accumulator, a pressure chamber supplying compressible gas to the pressure accumulator, a movable member which reduces the volume of the pressure chamber and is movable in a direction intersecting the direction of motion of a striking part, and a switching valve.  However, Furuta fails to teach an auxiliary passage which connects the pressure chamber and an outside of the casing is provided, wherein the movable member closes the auxiliary passage by operating in the third direction and opens the auxiliary passage by operating in the fourth direction.  Pomeroy teaches a driving tool comprising a pressure accumulator, a pressure chamber supplying compressible gas to the pressure accumulator, a movable member which reduces the volume of the pressure chamber, and a switching valve.  However, Pomeroy fails to teach the movable member is movable in a direction intersecting the direction of motion of a striking part and an auxiliary passage which connects the pressure chamber and an outside of the casing is provided, wherein the movable member closes the auxiliary passage by operating in the third direction and opens the auxiliary passage by operating in the fourth direction.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Claims 6-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, the prior art of record fails to disclose, teach, or fairly suggest a driving tool comprising a pressure accumulator, an auxiliary pressure accumulator supplying compressible gas to the pressure accumulator, a first passage connecting the auxiliary pressure accumulator and the pressure accumulator, a one-way valve in the first passage which prevents compressible gas from returning to the auxiliary pressure accumulator, and an auxiliary valve connected between the auxiliary pressure accumulator and the one-way valve in the first passage at one side, connectable to an external device which supplies the compressible gas at another side, and the compressible gas to be supplied from the external device to the auxiliary pressure accumulator and the pressure accumulator capable to pass through the auxiliary valve.  
The prior art of record that comes closest to teaching these limitations is Furuta (US 2015/0174748) and Pomeroy (US 2015/0053736).  Furuta teaches a driving tool comprising a pressure accumulator, an auxiliary pressure accumulator supplying compressible gas to the pressure accumulator, and a first passage connecting the auxiliary pressure accumulator and the pressure accumulator.  However, Furuta fails to teach a one-way valve in the first passage which prevents compressible gas from returning to the auxiliary pressure accumulator, and an auxiliary valve connected between the auxiliary pressure accumulator and the one-way valve in the first passage at one side, connectable to an external device which supplies the compressible gas at another side, and the compressible gas to be supplied from the external device to the auxiliary pressure accumulator and the pressure accumulator capable to pass through the auxiliary valve.  Pomeroy teaches a driving tool comprising a pressure accumulator, an auxiliary pressure accumulator supplying compressible gas to the pressure accumulator, a first passage connecting the auxiliary pressure accumulator and the pressure accumulator.  However, Pomeroy fails to a one-way valve in the first passage which prevents compressible gas from returning to the auxiliary pressure accumulator, and an auxiliary valve connected between the auxiliary pressure accumulator and the one-way valve in the first passage at one side, connectable to an external device which supplies the compressible gas at another side, and the compressible gas to be supplied from the external device to the auxiliary pressure accumulator and the pressure accumulator capable to pass through the auxiliary valve.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 7-15, claims 7-15 are allowed because claims 7-15 contain the allowable subject matter of claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731